EXHIBIT 10.4

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “First Amendment”) is entered
into on March 29, 2007 by and between Live Nation Worldwide, Inc. (formerly
known as SFX Entertainment, Inc.), a Delaware corporation (the “Company”), and
Bruce Eskowitz (the “Employee”).

WHEREAS, the parties have entered into that certain Employment Agreement dated
May 1, 2006 (the “Original Agreement”).

WHEREAS, the parties desire to amend the Original Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties, intending to be legally bound, agree
as follows:

1. Section 1 of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“The Employee’s term of employment starts on the effective date of this
Agreement and ends on the close of business on the 31st day of December, 2009
(the “Term”).”

2. The first sentence of Section 2(a) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“The Employee’s title is Chief Executive Officer of North American Music.”

3. The first sentence of Section 3(a) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“Effective January 1, 2007, the Company will pay the Employee an annual base
salary of $625,000.00.”

4. The first sentence of Section 3(b)(ii) of the Original Agreement is hereby
amended and restated in its entirety to read as follows, and the second sentence
of Section 3(b)(ii) of the Original Agreement is hereby deleted in its entirety:

“The Employee will be eligible for an annual performance bonus based upon the
achievement of (i) financial targets by the Company and/or any divisions and/or
business units thereof, and/or (ii) personal goals and objectives related to the
individual performance of the Employee, in each case as set and determined in
writing by the Chief Executive Officer for each calendar year.”



--------------------------------------------------------------------------------

5. Section 8(d)(C)(ii)(a) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

“a lump sum amount equal to the greater of (i) the Employee’s base salary for
the remainder of the Term, less an amount equal to six (6) months’ base salary,
or (ii) six (6) months of the Employee’s annual base salary, in either case less
applicable federal and state withholding and all other ordinary payroll
deductions; and,”

6. Exhibit A of the Original Agreement is hereby deleted in its entirety.

7. On February 16, 2007, the Employee was granted (i) options to purchase
100,000 shares of Live Nation, Inc. common stock vesting in four equal annual
installments on the first, second, third and fourth anniversaries of the grant
date and (ii) 25,000 shares of Live Nation, Inc. restricted stock vesting 25% if
certain performance goals for fiscal year 2007 are met by the Company, and the
remaining 75% vesting in three equal annual installments on the second, third
and fourth anniversaries of the grant date. If the established performance goals
for fiscal year 2007 are not achieved, then the grant will be forfeited in its
entirety.

8. The Original Agreement is and shall continue to be in full force and effect,
except as amended by this First Amendment, and except that all references in the
Original Agreement to “Agreement” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by this First
Amendment.

9. Any and all defined terms which are not explicitly defined herein shall have
the meaning ascribed to them in the Original Agreement.

10. This First Amendment may be signed in counterpart originals, which
collectively shall have the same legal effect all signatures had appeared on the
same physical document. This First Amendment may be signed and exchanged by
electronic or facsimile transmission, with the same legal effect as if the
signatures had appeared in original handwriting on the same physical document.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.

 

LIVE NATION WORLDWIDE, INC.

By:

 

/s/ Michael Rapino

  Michael Rapino   President and Chief Executive Officer

 

 

/s/ Bruce Eskowitz

  Bruce Eskowitz

[Signature Page to First Amendment to Employment Agreement]

 

-2-